[DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                     FOR THE ELEVENTH CIRCUIT           U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                       ________________________
                                                              January 6, 2006
                                                           THOMAS K. KAHN
                             No. 05-12913                      CLERK
                         Non-Argument Calendar
                       ________________________

                D. C. Docket No. 04-00083-CR-FTM-29DNF


UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

RAY PLAIR,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                     _________________________

                            (January 6, 2006)


Before DUBINA, HULL and COX, Circuit Judges.

PER CURIAM:
      David J. Joffe, appointed counsel for Ray Plair in this direct criminal appeal,

has moved to withdraw from further representation of the appellant and filed a

brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d

493 (1967). Our independent review of the entire record reveals that counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit, counsel’s

motion to withdraw is GRANTED, and Plair’s convictions and sentences are

AFFIRMED.




                                          2